Citation Nr: 0334012	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and the assignment of a 100 percent 
evaluation, including a total rating based on individual 
unemployability due to service connected disabilities (TDIU), 
for purposes of accrued benefits.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wounds (GSW) penetrating the right 
buttock with moderate damage to Muscle Group XVII, for 
purposes of accrued benefits.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of GSW to the anterior aspect of the right knee 
joint, for purposes of accrued benefits.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic amputation of the 3rd and 4th toes of the left foot 
through the metatarsal joint with scars, for purposes of 
accrued benefits.

5.  Entitlement to an evaluation in excess of 30 percent for 
excision of right patella, for purposes of accrued benefits.

6.  Entitlement to service connection for a heart condition 
secondary to service connected PTSD, for purposes of accrued 
benefits.

7.  Whether the RO committed clear and unmistakable error 
(CUE) in its March 1946 decision, and all subsequent rating 
decisions, in failing to grant higher evaluations for the 
veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from April 1943 to April 1945.  
He died in April 1998.  The appellant is the veteran's widow.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from adverse rating decisions by the Nashville, 
Tennessee Regional, Office (RO) of the Department of Veterans 
Affairs (VA).  The case was before the Board in August 2001 
at which time the earlier effective date claim was remanded 
to the RO for additional development.  In that decision, the 
Board determined that, during his lifetime, the veteran had 
initiated an appeal with regard to an April 1996 RO decision 
which denied increased evaluations for his service connected 
disabilities.  The Board also determined that the appellant 
had initiated an appeal with regard to the issue of whether 
the RO committed CUE in its March 1946 decision, and all 
subsequent rating decisions, in failing to grant higher 
evaluations for the veteran's service connected disabilities.  
The appellant has perfected her appeals on these issues as 
well as an additional issue of entitlement to service 
connection for a heart condition secondary to service 
connected PTSD, for purposes of accrued benefits.


REMAND

The veteran died on April [redacted], 1998.  The causes of his death, 
as listed on his death certificate, were identified as 
congestive heart failure due to (or as a consequence of) 
myocardial infarction due to (or as a consequence of) 
coronary artery disease.  Subsequent medical opinions of 
record opined that the stress associated with the veteran's 
service connected PTSD substantially contributed to the 
causes of his death.  The appellant, who is the veteran's 
widow, has been granted DIC and basic eligibility to 
Dependents' Educational Assistance effective June 21, 1996.  
She seeks further compensation based upon benefits she 
believes the veteran was entitled to receive at the time of 
his death.  See 38 U.S.C.A. § 5121 (West 2002).

By letter dated April 2003, the appellant raised additional 
CUE claims which she requests the RO adjudicate in the first 
instance before her appeal is adjudicated before the Board.  
The Board must defer consideration of the issues before the 
Board at this time as it is unclear as to whether they may be 
inextricably intertwined with her recently raised claims.

In general, a CUE claim must contain a specific allegation of 
error with regard to a specific decision issued by either the 
RO or the Board.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
Pierce v. Principi, 1348, 1355 (Fed. Cir. 2001).  Each claim 
of CUE constitutes a separate and distinct claim which must 
be supported by a Notice of Disagreement (NOD) and a 
Substantive Appeal in order to confer jurisdictional review 
to the Board.  Andre v. Principi, 301 F. 3d 1354, 1361 (Fed. 
Cir. 2002).  A CUE claim may not be brought with regard to an 
RO decision which has been subsumed by a subsequent decision 
by the Board.  Landicho v. Brown, 7 Vet. App. 42, 52 (1994).  
Additionally, a CUE claim with regard to a Board decision 
requires that the claimant file a motion with the Board or be 
of such specificity as to allow the Board to raise the issue 
on its own.  38 C.F.R. § 20.1400 (2003).

The Board notes that the appellant has been provided a copy 
of the complete claims folder.  While this case is in remand 
status, the RO should advise the appellant to revise her CUE 
claims to comply with the legal requirements set forth above.  
On remand, the RO should ensure that proper notice pursuant 
to 38 U.S.C.A. § 5103 has been given on each claim, and 
advise the appellant that a full year is allowed to respond 
to her initial VCAA notice.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant and 
advise her that, in order to raise a valid CUE 
claim, she must make specific allegations of 
error of fact and/or law with regard to each 
specific decision which she alleges should be 
revised on the grounds of CUE.  She should 
also be advised that that RO decisions 
subsumed by subsequent Board decision are not 
subject to revision on the basis of CUE, and 
that she should file a motion directly with 
the Board for any allegation of CUE in a prior 
Board decision.

2.  The RO should ensure that the veteran has 
been provided notice on each claim which 
satisfies the provisions of 38 U.S.C.A. § 5103 
and advise her that she has a full year to 
respond to an initial VCAA notice.  The RO 
must also review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with and 
satisfied.

3.  Thereafter, the RO should adjudicate 
separately each CUE claim raised by the 
appellant.  The RO should ensure that the 
appellant is advised of her rights to initiate 
and perfect her appeal as to each claim.  If 
any benefit sought on appeal remains denied, 
the veteran and her representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




